CONCURRING OPINION
Hatfield, Judge,
specially concurring: The merchandise was assessed for duty by the collector under paragraph 1013 of the Tariff Act of 1922. The only claim made in the protest was that it was dutiable at 25 per centum ad valorem under the provision for all other-books not specially provided for, contained in paragraph 1310.
Having held in the case of United States v. Field & Co., 14 Ct. Cust. Appls. 376, T. D. 42031, that merchandise of the same general character as this was not dutiable under the provisions of paragraph. 1310 in question, because such provisions were intended to cover only such books as were “susceptible of authorship;” and that “a mere-mechanical production such as the importations here is not, we think,, susceptible of authorship as that word is used in the paragraph;” it. follows that the merchandise in question is not dutiable as claimed, in the protest; and -that the judgment should be reversed.